DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/10/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 and 15 - 19 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, a second parameter indicating whether or not standalone communication based on the first communication scheme is supported; and a supported parameter set indicator that indicates which parameter set of plural parameter sets of the first communication scheme is supported by the terminal device, wherein the indicated parameter set includes information related to at least one of a sub carrier interval, a number of sub carriers per resource block in a cell, a number of symbols per sub frame, or a cyclic prefix (CP) length type.

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2011/0039499 (published 5 Jan. 2017) [hereinafter Uemura] teaches a method and a terminal device comprising: a communication unit configured to perform wireless communication; (i.e. fig. 1 shows a wireless terminal device comprising transmission and reception units (109,101)) and a control unit configured to perform control such that control information regarding a supported communication scheme is transmitted to an external device through the wireless communication, (i.e. fig. 1 shows the wireless terminal device comprising a transmission control unit (106) for the transmission of uplink control information regarding communication with a network via a base station (scheme); see paragraphs 108 - 110) wherein, in a ease in which a first communication scheme and a second communication scheme different from the first communication scheme are supported, the control unit associates, with the control information, a parameter indicating whether or not dual connectivity based on the first communication scheme and the second communication scheme is supported, (i.e. fig. 6showsa parameter indicating support for dual connectivity may be included within the uplink control information, wherein dual connectivity is defined as supporting simultaneous communications with base stations of different types (schemes); see paragraph 5,6,180,181) (i.e. fig. 7 the types of terminal device capabilities that may be communicated via a parameter of the uplink control information; see paragraphs 184,185) but does not teach a second parameter indicating whether or not standalone communication based on the first communication scheme is supported; and a supported parameter set indicator that indicates which parameter set of plural parameter sets of the first communication scheme is supported by the terminal device, wherein the indicated parameter set includes information related to at least one of a sub carrier interval, a number of sub carriers per resource block in a cell, a number of symbols per sub frame, or a cyclic prefix (CP) length type.
 	b. U.S. Pre-Grant Publ'n. No. 2018/0332659 (published 15 Nov. 2018) [hereinafter Hwang] teaches  a 5G or pre -5G communication system for supporting a data transmission rate higher than that of a 4G communication system such as LTE. A communication method of a terminal in a wireless communication system, which includes a first base station supporting first wireless communication and a second base station supporting second wireless communication.
 	c. U.S. Patent No. 10,694,392 (published 30 Nov. 2017) [hereinafter Ouchi] teaches a terminal device performs communication by using a plurality of cells is referred to as cell aggregation, carrier aggregation (CA), or dual connectivity (DC).

Additionally, all of the further limitations in 2 – 5, 7, 8, 12 - 14 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
February 24, 2021Primary Examiner, Art Unit 2471